DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly add limitation of “a temperature sufficiently low” lacks definition and thus renders the temperature limitation indefinite.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-38 and 40-54 are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa et al. (WO2018/025864, its family US 2020/0181297 is referred to hereinafter) in view of Hosaka (US 2002/0193244), Hottovy et al. (US 2004/0116625) and Okamura et al. (2007/0140934) for the same rationale as set forth in the previous Nonfinal Office Action filed September 30, 2021.
Response to Arguments
Applicant's arguments filed January 28, 2022 have been fully considered.  The rejections under 35 U.S.C. 112(d) are withdrawn in view of Applicant’s amendments to the claims; however, Applicants’ arguments over the rejections under 35 U.S.C. 103   are not persuasive.
Applicants assert: “The temperature of 15°C used during the preliminary activation step of Arakawa promotes the polymerization reaction, and thereby the catalyst transferred to the polymerization step is prepolymerized. This is in contrast to the present application, which does not promote prepolymerization of the catalyst during the activation step because of the low temperature which ensures that no polymerization reaction will occur in this step.”
However, there is nothing in Arakawa’s disclosure indicates during the preliminarily activation, the catalyst is prepolymerized.  It is further noted in (1-1b) Preliminary Activation disclosed in [0164], each gram of catalyst is activated with one gram of propylene, the relatively small amount of propylene to catalyst used is not enough for providing prepolymer even if there is prepolymerization.  Furthermore, the activating temperature of 15°C is even lower than the activation temperature of 25°C disclosed in [0030] in the Specification, Applicants would not have expected propylene to be prepolymerized at 15°C according to Applicants’ own teaching.
Applicants further argue that the catalyst preparation process described in the Specification exclude the use of alkanes, while Arakawa’s catalyst preparation includes the process of rinsing off the activated catalyst suspension 
Applicants further attack Hottovy’s teaching for the use of isobutane diluent.  However, it is understood that in the propylene bulk polymerization, propylene is functioning as both diluent and monomer, and Hottovy’s reactor system is not limited to isobutane diluent and are expected to perform propylene bulk polymerization with propylene as the diluent as well considering both butane and propylene have similar boiling temperatures -48oC and -54oC respectively.  Similar rationale also applies to Okamura’s slurry polymerization process.
In view of the foregoing, the rejections under 35 U.S.C. 103 of the record are still deemed proper and thus maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/Primary Examiner, Art Unit 1763